Citation Nr: 0336126	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The appellant is the mother of the veteran, who had active 
service from February 1971 until February 1973.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois. 

This matter was previously denied by the Board in a December 
2002 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In a July 2003 Order, the Court vacated the December 2002 
Board decision, and remanded the matter back to the Board for 
development consistent with the parties Joint Motion for 
Remand.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the appellant is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of  Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the appellant.  The appellant 
may waive the right to notice and duty to assist required by 
the VCAA, although the record does not reflect that she has 
done so. 

In the present case, the appellant received a VCAA notice 
letter dated in June 2001.  That letter provided the standard 
for establishing a claim of service connection.  However, the 
appellant's claim is that of entitlement to DIC benefits 
under 38 U.S.C.A. § 1151.  Thus, the veteran was not properly 
informed of the pertinent legal criteria associated with her 
claim.  Under these circumstances, it cannot be said that the 
appellant was adequately apprised of the specific types of 
evidence needed to substantiate her claim.  Moreover, the 
June 2001 letter did not discuss the division of 
responsibilities between VA and a claimant in developing a 
claim.  Such failure to describe VA's development activity 
must be regarded as insufficient notice under Quartuccio.  

Based on the foregoing, another notice letter must be sent to 
the appellant.  Such correspondence should include all 
relevant laws and regulations and should discuss what 
evidence the veteran is responsible for providing and what 
evidence, if any, VA will obtain on her behalf.  Finally, 
such notice should clearly indicate that the veteran has a 
full year in which to submit any additional evidence and that 
such period may be specifically waived.  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F. 3rd 1334 
(Fed Cir. 2003).  

Furthermore, the June 2000 rating decision notes that the 
evidence considered by the RO included medical progress 
reports from the VA Medical Center in Danville from September 
1996 to February 1999.  However, following a thorough review 
of the claims file, no treatment reports prior to 1998 can be 
found.  Therefore, an attempt should be made to obtain such 
documents.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must inform the appellant of 
the types of evidence necessary to 
substantiate her DIC claim.  The 
appellant should further be apprised as 
to the division of responsibilities 
between VA and a claimant in developing a 
claim.  Such notice must also conform to 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
any other applicable legal precedent. 

2.  Contact the VA Medical Center in 
Danville, Illinois, and request any 
records of treatment on the veteran from 
1996 through 1997.  If no records are 
available, the claims file should clearly 
indicate this fact.  

3.  Upon completion of the above, if any 
additional evidence is received, then the 
RO must readjudicate the issue on appeal 
and consider all evidence received since 
issuance of the most recent Statements of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



